435 F.2d 148
Stephen Michael LAMBERT, Petitioner-Appellant,v.The Honorable Paul BROWN, Secretary of the Air Force of theUnited States of America, Col. Clare T. Ireland, Jr., USAF,Commanding Officer, 62nd MAW, Lt. Col. Robert G. Denson,USAF, Commanding Officer, 621 OMS, Respondents-Appellees.
No. 24594.
United States Court of Appeals, Ninth Circuit.
Nov. 12, 1970.

Michael H. Rosen, Daniel H. Smith, Seattle, Wash., for appellant.
Stan Pitkin, U.S. Atty., Tacoma, Wash., for appellees.
Before HAMLEY and WRIGHT, Circuit Judges, and GOODWIN, District judge.1
PER CURIAM:


1
Stephen Michael Lambert appeals the dismissal by the district court of his petition for writ of habeas corpus seeking discharge from the United States Air Force as a conscientious objector.


2
Since noting this appeal, it now appears that appellant has been given a General Discharge from the Air Force and is therefore no longer in the custody of appellees.  We are informed that this discharge carries no continuing obligation by way of reserve duty or otherwise and that appellant's position regarding veteran's benefits is substantially the same as it would have been had he been granted an Honorable Discharge.  Indeed, his position in this regard is markedly better than it would have been had he been granted the discharge he sought as a conscientious objector.  See 38 U.S.C. 3103.


3
Since we know of no adverse collateral consequences of this discharge, cf. Carafas v. LaVallee, 391 U.S. 234, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968), it is hereby ordered that this appeal be dismissed as moot.



1
 Hon.  Alfred T. Goodwin, United States District Judge for the District of Oregon, sitting by designation